DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #06-024

Dear State Medicaid Director,
I am writing to request your assistance in ensuring a smooth end-of-year transition for the
low-income beneficiaries we both serve. State Medicaid Agencies were important
partners during the Initial Enrollment Period for the Medicare Part D prescription drug
benefit, and we are committed to continuing to work together closely as we approach the
Medicare Annual Coordinated Election Period (AEP) that begins November 15, 2006.
We believe the key to a successful transition is to have beneficiaries who need to change
plans do so as early as possible in the AEP. Thus, we are emphasizing in all our outreach
materials that individuals who intend to join or change a Medicare prescription drug plan
should do so by December 8, 2006, if at all possible. Doing so will ensure time for the
necessary data exchanges to be completed and notifications provided so that individuals
will have their correct plan ID cards in hand and all parties – The Centers for Medicare &
Medicaid Services (CMS) and its contractors, beneficiaries, pharmacists, Part D plans,
and States – have the correct plan enrollment information in place on January 1, 2007.
As you know, CMS has already taken action to re-assign all individuals who are again
eligible for a low-income subsidy in 2007, but who could face a Part D premium in their
current plan. We are confident that, absent further plan changes, these individuals will be
successfully enrolled in their new plans by January 1, 2007, with appropriate plan
enrollment and subsidy information in place. However, we know that many states have
the authority to act as authorized representatives for purposes of enrolling Medicaid
beneficiaries into Part D plans. So, we urge you to let us know as soon as possible if
you intend to re-assign beneficiaries already in enrolled in a Part D plan to a
different Part D plan effective in 2007. We want to make sure that any such State
efforts are carried out in a timely manner and are carefully coordinated with our recent
re-assignment process, and our overall efforts for an effective end-of-year transition.
If you intend to re-assign any Medicare beneficiaries, please contact Mike Fiore as soon
as possible. He can be reached at Michael.Fiore@CMS.hhs.gov or 410-786-0623.
Again, we appreciate your continued assistance in ensuring the most vulnerable Medicare
beneficiaries have effective prescription drug coverage.

Page 2 – State Medicaid Director
Sincerely,

Dennis G. Smith
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Health Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors’ Association
Lynne Flynn
Director for Health Policy
Council of State Governments
Christine Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials

